Citation Nr: 0033871	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-11 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a genitourinary 
disability, claimed both as right testicle injury and as 
urethra damage.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from January 1989 (issued February 
14, 1989) and September 1989 (issued September 24, 1989) 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.


REMAND

A January 1989 rating decision denied service connection for 
a urethral condition.  The veteran was notified of this 
decision on February 14, 1989.  An August 1989 rating 
decision denied service connection for a right testicle 
injury; it is not clear from the record that the veteran was 
notified of this decision.  A September 1989 rating decision 
denied service connection for a right testicle injury.  The 
veteran was notified of this decision on September 21, 1989.   
The Board finds that, on November 17, 1989, within one year 
of notice of both the January 1989 rating decision (urethral 
condition) and the August 1989 rating decision (right 
testicle), the veteran entered a notice of disagreement with 
these decisions.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a) (2000). 

However, because the veteran's November 17, 1989 written 
statement was not properly interpreted as a notice of 
disagreement, the case was subsequently developed as one of 
whether new and material evidence had been submitted to 
reopen a prior final claim.  Because the veteran entered a 
timely notice of disagreement with the January and August 
1989 rating decisions, however, there was not a "final" 
claim, so that the original claims for service connection 
(for urethral condition and right testicle injury) were 
effectively appealed, so that a reopening of a claim was not 
required.  

A  statement of the case was not issued until February 28, 
1994.  The February 1994 statement of the case styled the 
issue as whether new and material evidence had been presented 
to reopen a claim of entitlement to service connection for a 
right testicle injury, rather than as entitlement to service 
connection.  

Nevertheless, in a statement received on March 7, 1994 the 
veteran expressed a request for a hearing on appeal, which 
the Board finds constituted a substantive appeal.  This 
statement  was in writing and, by the request for a hearing, 
indicated that an appeal was being perfected.  This statement 
was timely received within 60 days of issuance of the 
February 1994 statement of the case.  As such, because the 
issue actually on appeal in March 1994 was entitlement to 
service connection, the Board finds that the veteran 
effectively entered a substantive appeal with regard to the 
RO's denial of service connection for a genitourinary 
disability, claimed both as right testicle injury and as 
urethra damage.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302(b) (2000).

The Board notes that the issue has been developed and 
certified for appeal as one of whether new and material 
evidence had been presented to reopen a claim for a 
genitourinary disability (claimed both as right testicle 
injury and as urethra damage).  However, because the veteran 
has entered both a timely notice of disagreement and a timely 
substantive appeal following issuance of a statement of the 
case, the Board finds that the issue on appeal is entitlement 
to service connection for a genitourinary disability, claimed 
both as right testicle injury and as urethra damage. 

The Board finds that there are two items in the present 
record which should be developed, especially in light of the 
recent regulatory changes regarding VA's duty to assist the 
veteran.  See The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  First, the 
record is unclear as to the veteran's diagnosis.  The 
diagnosis has been variously characterized, and the latest VA 
report of April 1998 reflected that, other than a surgical 
scar on the veteran's scrotum, the examination of the 
genitals was normal.  The examiner indicated that the 
diagnosis was "status post surgical excision of a multi-
locular scrotal cyst in 1980; with a normal genitourinary 
examination at this time."  

Second, the etiology of any current disorder is not clearly 
reflected by the record.  On one hand, the veteran has 
related a history of being hit in the groin by a rifle butt 
in 1944.  On several occasions, his history has been 
reiterated by medical professionals, but none of the medical 
professionals corroborated his history or made any statements 
constituting a professional opinion as to the etiology of a 
current disorder, if any.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence).

Considering the provisions of Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), the 
Board concludes that there is some reasonable possibility 
that further assistance on the part of VA would aid in 
substantiating this veteran's claim.  As such, VA is charged 
with providing such assistance, and because the prior 
examination report did not contain an opinion as to the 
etiology of a genitourinary disorder, if any, the Board 
concludes that this case must be remanded to the RO for the 
preparation of another examination report.

Accordingly, this case is remanded to the RO for the 
following development:

1.  After requesting the appropriate 
medical waiver(s) from the veteran, the 
RO should obtain any outstanding medical 
evidence, either VA or private, and 
associate such evidence with the record.

2.  The RO should then schedule the 
veteran for an appropriate genitourinary 
examination.  The examiner should review 
the entire claims file in conjunction 
with the examination, and should so 
indicate in the report that such review 
was conducted.  See Smith v. Gober, No. 
99-1471 (U.S. Vet. App. Dec. 4, 2000).  
All tests and studies necessary for a 
proper medical determination should be 
performed.  The examiner should indicate 
whether the veteran currently has a 
diagnosable genitourinary dysfunction 
disability, including of the urethra or 
right testicle.  If so, the examiner 
should clarify the proper diagnosis, 
describing any symptoms in detail, and 
should prepare the examination report 
accordingly.  If the veteran has a 
current diagnosis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the diagnosis 
is etiologically related to any injury 
incurred during active duty.

3.  The RO should review the claims file 
and ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.

4.  After completion of the above 
development, the RO should readjudicate 
the issue of entitlement to service 
condition for a genitourinary condition, 
claimed both as right testicle injury and 
as urethra damage.  If the denial is 
continued, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded the appropriate time to respond.

The purpose of this remand is to comply with the duty to 
notify and assist the veteran with his claim and to obtain 
additional development.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

